Citation Nr: 0822498	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran had active service from August 1963 to August 
1965.  He died in June 2006 and the appellant seeks benefits 
as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico 
Regional Office (RO).  In the decision, the RO determined 
that the appellant was not entitled to benefits as the 
veteran's surviving spouse because she was divorced from the 
veteran at the time of is death.


FINDINGS OF FACT

1.  The veteran and appellant were married in July 1993.

2.  They divorced in October 1997.

3.  The appellant and the veteran held themselves out as 
husband and wife to the public, subsequent to their October 
1997 divorce.  

4.  The appellant and the veteran resided together for more 
than one year prior to the veteran's death.

5.  The appellant lacked knowledge of the Commonwealth of 
Puerto Rico's requirement of a marriage ceremony.




CONCLUSION OF LAW

The criteria for recognition as the veteran's surviving 
spouse for VA benefits purposes has been met.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in an August 2006 letter; 
moreover, in light of the allowance of this appeal, any 
deficiency in the notice has become moot.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file includes a copy of the marriage 
certificate, divorce decree, a copy of the veteran's death 
certificate, the appellant's claim form, and various witness 
statements.  Further, the appellant has declined a hearing on 
this matter; therefore, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and no further assistance with 
the development of evidence is required.  

According to her their divorce decree, the appellant and the 
veteran were married in July 1993 and divorced in October 
1997.  In her August 2006 statement, the appellant 
acknowledges that she and the veteran were separated for 
approximately 3 months following the divorce, but lived 
together from this point until the veteran's death.  The 
appellant contends that she is the veteran's common law 
surviving spouse, and is therefore eligible for VA benefits.  

Death benefits may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or, for any period of time if a child was 
born of the marriage or before the marriage, or prior to 
certain delimiting dates not applicable here.  38 C.F.R. 
§ 3.54(a)

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j), who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who had not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The VA recognizes "marriages other than by ceremony," under 
certain circumstances.  38 C.F.R. § 3.205(a)(6).  Under 
38 C.F.R. § 3.1(j), a marriage must be valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(a).  Common law 
marriage is not recognized in the Commonwealth of Puerto 
Rico, where it appears that the appellant and the veteran 
resided for the past several years.  However, a marriage that 
is otherwise invalid under state law may be "deemed valid" 
for VA purposes if certain requirements are met.  See 
38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91 (June 17, 1991), published at 
56 Fed. Reg. 51, 151 (1991).  In its opinion, VA General 
Counsel held that 38 U.S.C.A. § 103(a), in part, provides 
that where it is established that a claimant for gratuitous 
veterans' death benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed valid.   The 
requirement of a marriage ceremony and license by a 
jurisdiction that does not recognize common law marriage 
constitutes a "legal impediment" to such a marriage for 
purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).  
In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases where there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage may 
be deemed valid.  

The veteran's previous marriage, and October 2005 claim form 
indicating his status as divorced, suggests his knowledge of 
the requirements for a valid marriage in the Commonwealth of 
Puerto Rico, but this is not the focus of the analysis for 
benefits purposes.  The Court made plain in Colon, that the 
analysis centers on whether the claimant, not the veteran, 
was aware of a legal impediment to the marriage.  Colon, 9 
Vet. App. at 108.  As such, the most relevant document is the 
claim submitted by the appellant, which indicates her status 
as the veteran's "Spouse/Widow."  Further, the appellant 
has indicated in her July 2007 statement that she was unaware 
of the law in the Commonwealth of Puerto Rico, as it related 
to common-law marriage.  Under the analysis in Colon, this is 
sufficient to help the appellant establish she and the 
veteran had a common law marriage.  The next step in the 
analysis centers on whether the veteran and the appellant 
held themselves out as husband and wife to the public.

The June 2006 statement of the veteran's son states the 
veteran and the appellant referred to each other as husband 
and wife since they met, and only lived apart for a short 
period of time.  The veteran's son goes on to opine that 
based on the veteran's previous interactions with the 
appellant, the veteran and appellant intended to be husband 
and wife and that he, the veteran's son, considers the 
appellant to be the veteran's wife.  A June 2006 statement 
from the veteran's step-daughter states similar beliefs.  

An August 2006 statement from a 15 year neighbor of the 
veteran and the appellant, indicates that at all relevant 
times she knew the appellant and the veteran as husband and 
wife.  She goes on to state that while the veteran was 
disabled, the appellant attended to the veteran's feeding and 
general health.  The August 2008 statement of another 
neighbor of the veteran agrees with these assertions.

In her August 2006 statement, the appellant recounts her 
involvement with the veteran's medical treatment and overall 
care.  In this statement the appellant concedes that she and 
the veteran were divorced, but further indicates the two only 
separated for 3 months, many years prior to his death.  

Considering all of the evidence of record, the Board deems 
the veteran and the appellant to have been married according 
to the common law, for VA benefits purposes.

Based on the veteran's October 2005 claim and the appellant's 
June 2006 claim, it appears the veteran and the appellant 
resided together prior to his death.  Coupling this with the 
statements of the various witnesses, the Board finds that the 
veteran and the appellant resided together continuously from 
the date of marriage to the date of the veteran's death.  

After reviewing the entire record, the Board deems the 
appellant to be the veteran's surviving spouse, though the 
two were previously divorced.  The appellant has provided 
numerous statements indicating she and the veteran resumed 
living together, and held themselves out as husband and wife, 
for many years after their divorce.  Further, the appellant 
continued care for the veteran's medical needs prior to his 
death, as a spouse.  Importantly, the signed July 2007 
statement of the appellant indicating she was unaware of the 
jurisdiction's failure to recognize common-law marriages 
brings the appellant fully within the requirements for the VA 
to recognize her as the surviving spouse of the veteran.  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for benefits purposes is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


